El Juez Asociado Señoe Cóedova Dávila,
emitió la opinión del tribunal.
Es ésta una acción en cobro de dinero, basada en un pa-garé por la suma de $682.02 que venció el 31 de diciembre de 1928. Este pagaré está suscrito por el demandado Isaac Ro-mán a favor de E. Ramos & Co., S. en C., quien lo recibió y endosó al demandante Cándido Noriega González.
La corte inferior apreció la prueba y declaró con lugar la demanda. Se alega por los apelantes que la corte inferior “cometió error al permitir como permitió que el testigo único del demandante declarara sobre un becbo que no le cons-taba de conocimiento personal.” No se expresa en este seña-lamiento el becbo sobre el cual declaró el testigo. La impu-tación de este supuesto error es demasiado vaga y no aparece debidamente aclarada por el alegato del apelante. Según re-sulta de los autos, el abogado del apelante se opuso a que el testigo Joaquín García Rodríguez hablara de un endoso que se bizo en el pagaré.
Manifestó el testigo que Eulogio Ramos, de la firma E. Ramos & Compañía, endosó el pagaré al demandante Cán-dido Noriega, firmando dicbo pagaré en su presencia. Cla-ramente se ve que el testigo declaró sobre becbos que le cons-taban de propio conocimiento. Durante la vista, en un inci-dente suscitado por el apelante, la corte bizo constar, ajus-tándose a la verdad, que el becbo segundo de la demanda babía sido admitido. La alegación del apelante de que este cono-cimiento del juez le ocasionó perjuicios no merece ser seria-mente considerada.
Se alega en segundo término que la corte a quo come-tió error al no permitir que el demandante probara el extremo de la prórroga que se le babía concedido para pagar el im-porte de la obligación que se le reclamaba.
La vista de este caso se celebró en 14 de mayo de 1931. Aparece de los autos que en esta fecba el demandado declaró que bacía como un año que bizo el pagaré para pagarlo poco a poco, y que dicbo pagaré se firmó con dos años de retraso. *61El abogado del demandante se opuso a esta manifestación. La corte sostuvo sn objeción, pero la contestación permane-ció en el récord, porque no se pidió sii eliminación. Lnego, a preguntas de sn abogado, el demandado declaró, sin oposi-ción, qne Eulogio Eamos le dijo qne le firmara el pagaré y qne se lo pagara poco a poco, y qne el testigo le contestó: “Yo lo mismo le pago a cualquier bora.” También el de-mandado, a preguntas de sn abogado, contestó qne el pagaré se hizo en el mes de agosto, en el año del ciclón de “San Felipe”, en 1928, qne es la fecba qne lleva el documento. Este es el único asomo de prueba qne según el abogado del deman-dado tiende a demostrar la prórroga. Del testimonio del pro-pio demandado resulta qne éste se entendió con Eulogio Ramos, miembro de la firma E. Ramos & Compañía, y no con el demandante Cándido Noriega, tenedor y dueño de este docu-mento pagadero a la orden, que fia sido debidamente endo-sado a su favor. La corte inferior apreció la prueba y de-claró con lugar la demanda.

Debe confirmarse la sentencia apelada.